Per Curiam.

The tenant having been convicted of unlawful practice of dentistry in the demised premises, this was a use of the premises for an illegal purpose and entitled the°landlord to dispossess the tenant, under subdivision (b) of section 8 of chapter 3 of the Laws of 1945, as amended, and it was error to award a final order in favor of the tenant. A continuous indulgence or the commission of more than one illegal practice was not required to be shown to entitle the landlord to a final order. Subdivision (b) of section 8 imposes no such requirement.
The final order should be reversed, with $30 costs, and final order directed for landlord, as prayed for in petition, with costs.
Hammer, Eder and Hecht, JJ., concur.
Final order reversed, etc.